DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-4		Pending
Claim 1		Amended
Prior Art References:
Steffi		US 9,657,765
Smith		US 8,708,629

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument pertaining to the prior art of Steffi being modified by Smith not teaching “a guide portion is formed in the nut segment housing portion, and a guide piece that is inserted into the guide portion and slides the nut segment only in a linear direction is provided in the nut segment”, Examiner respectfully disagrees. 
Examiner modified Steffi with Smith’s slots (38) which are located on the nut main body (12) and ribs (46) which are located on the nut segments (16A-D). The slots (38) and the ribs (46) of Smith slide together to hold the nut segments in their proper position. Examiner maintains that one of ordinary skill in the art would make simple design adjustments to Steffi’s nut housing (70) by placing slots on the tapered surface (80) and on the nut halves (14a-b) by placing ribs on the beveled surfaces (54a-b) to hold the segments in their proper position. Hence, Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steffi (US 9,657,765 B2) in view of Smith (US 8,708,629 B2).

Regarding currently amended claim 1, Steffi discloses a nut (abstract) comprising:
a nut main body (70) that includes a plurality of nut segment housing portions
(80);
a plurality of nut segments (14a, 14b) that are respectively housed in the nut segment housing portions (80) of the nut main body (70):
an urging means (114, 120) that is provided above the nut segments (14a, 14b) and urges the nut segments (14a, 14b) in a bottom surface (74) direction of the nut main body (70); [[and]]
a holding means (118) that holds the nut segments (14a, 14b) and the urging means (114, 120) inside the nut main body (70), wherein
a step (76) is formed in a bottom surface (74) of the nut segment housing portion (80) such that screw portions (34a, 34b; fig. 4) formed on inner sides (fig. 4) of the nut segments (14a, 14b) are continuous (fig. 4), and
except for [a guide portion is formed in the nut segment housing portion (80), and a guide piece that is inserted into the guide portion and slides the nut segment (14a, 14b) only in a linear direction is provided in the nut segment (14a, 14b)][[.]], and
the holding means (118) includes surfaces (bottom side of 118) configured to bear against only surfaces of the nut segments (14a, 14b) which are in a plane orthogonal to the nut axis (fig. 1).
Examiner notes that Steffi does not explicitly disclose a guide portion is formed in the nut segment housing portion, and a guide piece that is inserted into the guide portion and slides the nut segment only in a linear direction is provided in the nut segment. However, Smith teaches a guide portion (38) is formed in the nut segment housing portion (12), and a guide piece (46) that is inserted into the guide portion (38) and slides the nut segment (16A-D) only in a linear direction is provided in the nut segment (16A-D). Therefore, it would have been obvious to one of ordinary skill in the art to modify Steffi with a guide portion is formed in the nut segment housing portion, and a guide piece that is inserted into the guide portion and slides the nut segment only in a linear direction is provided in the nut segment as taught by Smith to provide a
means for setting the nut segments securely within the nut housing. Further, the locations of the guide portions and guide pieces in order to achieve a desired nut segment behavior is merely a design matter that could be selected, as appropriate and necessary, by a person skilled in the art.

Regarding claim 2, Steffi, as modified by Smith, discloses the nut according to claim 1, wherein:
the nut segment housing portions (80) are separated by partition walls (22a, 22b, 24a, 24b), and except for [the guide portion (38; Smith) is formed in the partition wall (22a, 22b, 24a, 24b)].
However, it would have been an obvious matter of design choice for the guide portion is formed in the partition wall, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Steffi and modified by Smith.

Regarding claim 3, Steffi, as modified by Smith, discloses the nut according to claim 1, wherein:
the guide portion (38; Smith) is a linear groove that is sloped (fig. 5; Smith). 

Regarding claim 4, Steffi discloses the nut according to any one of claims claim 1, wherein:
a washer member (124) is provided in a lower portion of the nut main body (70).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd